Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-7 and 9-13 are in condition for allowance. Claim 3 was previously withdrawn, but has been rejoined, examined and allowed after the Examiner Amendment.
Claims 1-2, 4-7 and 9-13 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on Jan 25, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Jan 25, 2022 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on Jan 23, 2020 and April 7 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.

EXAMINER’S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Anni Siitonen, Esq. on or about April 7 2022.  The application has been amended as follows: 

CLAIM AMENDMENTS
	Please amend claim 3 as follows:
	3. (Currently Amended) A process for making a mesylate salt of cytisine 
	(i) preparing a first solution, of an acid salt former, 
	(ii) preparing a second solution, of cytisine;
	(iii) adding said solution of an acid salt former to said solution of cytisine;
	(iv) maintaining the solution obtained in step (iii) at an elevated temperature for a
fixed period of time;
	(v) allowing the solution to cool to ambient temperature;
	(vi) filtering the cooled solution; and
	(vii) drying the obtained solids.

Reasons for Allowance
The claimed cytisine salt, the mesylate or methane sulfonic acid salt, is identified as CAS Registry Number 2268027-61-6 as per the SciFinder search of April 14, 2022, see below. As noted below, it is only disclosed in one family of references, the patent family of WO2019020993 A1, of which the examined application is a member of said family claiming the same priority, see below.


    PNG
    media_image1.png
    420
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    899
    media_image2.png
    Greyscale
	It is noted that KR 1020160019806, with English machine translation (cited by applicant on the April 7, 2022 IDS) lists various salts of cytisine, including the methanesulphonic acid salt, see page 20 of 31 of the English Translation.  However, this teaching does not anticipate or render obvious the claimed salt. Unlike the mere mention of a long Markush list of salts hypothetically proposed by the KR1020160019806 publication, Applicant has demonstrated it had possession of the cytisine mesylate salt, see Figures 1-2 of the specification, noting XRPD and DSC/TGA profiles for the cytisine mesylate salt. For these reasons, the claimed mesylate salt and method of making said cytisine mesylate salt are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629